 Fill in this information to identify the case:

 Debtor name         J-H-J, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)         19-51367
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 15, 2019                       X /s/ Garnett C. Jones, Jr.
                                                                       Signature of individual signing on behalf of debtor

                                                                       Garnett C. Jones, Jr.
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




                  19-51367 - #8 File 11/15/19 Enter 11/15/19 15:37:09 Main Document Pg 1 of 3
 Fill in this information to identify the case:
 Debtor name J-H-J, Inc.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                      Check if this is an
                                                LOUISIANA
 Case number (if known):         19-51367                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alta Supply                                                                                                                                                              $36,170.53
 1750 South Lane
 Suite 3
 Mandeville, LA
 70471
 Bergeron Pecans                                                                                                                                                            $4,239.00
 10003 False River
 Road
 New Roads, LA
 70760
 Bimbo Bakeries                                                                                                                                                           $31,356.82
 Lockbox 846243
 Dallas, TX 75284
 Briggs Equipment                                                                                                                                                           $1,073.12
 Lockbox 841272
 Dallas, TX
 75284-1272
 Coca Cola                                                                                                                                                              $108,188.26
 PO Box 105637
 Atlanta, GA
 30348-5637
 Cochran Scales, Inc.                                                                                                                                                       $1,563.50
 3210 NE Evangeline
 Thruway
 Lafayette, LA 70507
 Dumac                                                                                                                                                                    $10,401.68
 1001 N. 11th Street
 Suite C
 Monroe, LA 71201
 IberiaBank                                                     SBA Loan                                                                                              $3,348,955.06
 200 W. Congress St.
 Lafayette, LA 70501
 Jones Signs, LLC                                                                                                                                                           $1,231.31
 8339 Florida
 Boulevard
 Denham Springs, LA
 70726


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                       19-51367 - #8 File 11/15/19 Enter 11/15/19 15:37:09 Main Document Pg 2 of 3
 Debtor    J-H-J, Inc.                                                                                        Case number (if known)         19-51367
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kik International,                                                                                                                                                         $9,522.24
 LLC
 Dept, Ch 14106
 Palatine, IL
 60055-1406
 Manda                                                                                                                                                                    $61,813.90
 PO Box 3374
 Baton Rouge, LA
 70821
 Maruchan, Inc.                                                                                                                                                           $16,141.40
 PO Box 31001-1614
 Pasadena, CA
 91110-1614
 MSI Inventory                                                  Inventory                                                                                                   $2,912.29
 Service                                                        Services
 PO Box 320129
 Flowood, MS
 39232-0129
 Ocean Select                                                                                                                                                             $53,887.90
 1019 Nina Highway
 Breaux Bridge, LA
 70517
 Rivers Security                                                                                                                                                            $7,280.00
 20088 Hwy 16
 Amite, LA 70422
 Roberson                                                                                                                                                                 $18,300.94
 315 Industrial
 Parkway Drive
 Bogalusa, LA 70427
 Scariano Brothers                                                                                                                                                      $152,809.16
 11052 Scariano
 Lane
 Hammond, LA 70403
 Shop to Cook                                                                                                                                                               $2,956.00
 190 Lawrence Bell
 Drive
 Suie 100
 Buffalo, NY 14221
 Simple Signman                                                                                                                                                             $2,462.88
 6602 Executive Park
 Court
 Suite 201
 Jacksonville, FL
 32216
 Stoplift                                                                                                                                                                   $3,960.00
 186 Alewife Brook
 Parkway 300
 Cambridge, MA
 02138-1104




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                       19-51367 - #8 File 11/15/19 Enter 11/15/19 15:37:09 Main Document Pg 3 of 3
